Case 2:20-cr-00572-KM Document 43 Filed 06/01/21 Page 1 of 3 PageID: 411
 Case 2:20-cr-00572-KM Document 43 Filed 06/01/21 Page 2 of 3 PageID: 412




consented to such continuance and having waived such right: and for good and sufficient cause

shown.

          IT IS THE FfNDfNG OF THIS COURT that this action should be continued for the

following reasons:

          (l)    The discovery in this matter is voluminous and a continuance order is necessary to

                 ensure that, taking into account the exercise of diligence. defense counsel has

                 sufficient time to review and inspect discovery and further investigate the charges

                 in this matter;

          (2)    The failure to grant a continuance would deny counsel for the defendant and

                 counsel for the Government the reasonable time necessary for effective preparation

                 for trial taking into account the exercise of diligence; and

          (3)    As a result of the foregoing, pursuant to Title 18. United States Code, Section

                 3 I 61 (h)(7)(A). the ends ofjustice served by granting the continuance outweigh the

                 best interests of the public and the defendant in a speedy trial.

          IT IS, therefore. on this 1st day of June 2021.

          ORDERED that this action be, and hereby is. continued until October 1, 2021, and it is

further

          ORDERED that the period from the date of this order through October 1. 2021 shall be

excludable in computing time under the Speedy Trial Act of 1974.



                                                  /s/ Kevin McNulty

                                                HONORABLE KEVIN MCNULTY
                                                UNITED STATES DISTRICT .TTJDGE

                                                   2
Case 2:20-cr-00572-KM Document 43 Filed 06/01/21 Page 3 of 3 PageID: 413
